                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:09-CR-00021-BR


  UNITED STATES OF AMERICA

       v.                                                                      ORDER

  LAMONT DELMAR PARKER


       This matter is before the court on defendant’s pro se motion for early termination of

supervised release. (DE # 190.) The government filed a response. (DE # 192.)

       The court may, after considering the factors set forth in section 3553(a)(1),
       (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)—
       (1) terminate a term of supervised release and discharge the defendant released at
       any time after the expiration of one year of supervised release, . . . if it is satisfied
       that such action is warranted by the conduct of the defendant released and the
       interest of justice[.]

18 U.S.C. § 3583(e).

       Defendant has served half of a three-year term of supervised release. He provides no

justification for his request for early termination, other than the fact that he has completed half of

his supervisory term. The government opposes defendant’s request. It notes that the United

States Probation Office does not recommend early termination. (Id. at 4 n.1.)

       Considering the record in this case, particularly the opinion of the United States

Probation Office, the court finds that the interest of justice would not be served by the early

termination of defendant’s supervised release at this time. Defendant’s motion is DENIED

WITHOUT PREJUDICE. If defendant files another motion for early termination, the motion




            Case 5:09-cr-00021-BR Document 193 Filed 10/14/20 Page 1 of 2
shall state the position of his supervising probation officer.

       This 13 October 2020.




                                       __________________________________
                                                       W. Earl Britt
                                                       Senior U.S. District Judge




                                                  2

          Case 5:09-cr-00021-BR Document 193 Filed 10/14/20 Page 2 of 2
